The plaintiff in error, hereinafter called defendant, was convicted in the county court of Cotton county on a charge of having unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $150 and to serve 40 days in the county jail.
Judgment was rendered in September, 1928, and the appeal was lodged in this court in January, 1929. No briefs in support of the appeal have been filed. The competent evidence offered by the state does not present a strong case, but we are not prepared to say that it is insufficient to sustain the verdict and judgment. Defendant did not take the stand and offered no testimony. No fundamental error is apparent.
The case is affirmed.